Title: General Orders, 17 August 1781
From: Washington, George
To: 


                        
                             Friday August 17. 1781.
                            Parole Kings bridge
                            Countersigns WestchesterMorrisiana.
                        
                        For the day tomorrow
                        Brigadier General Huntington
                        Lieutenant Colonel Fernald
                        For Picquet Major Olney
                        Inspector Captain Smith
                        At a General Court Martial whereof Colonel Jackson is President Lieutenant Bliss of the Artillery was tried
                            for "Contemptuous Behavior to Captain Jackson of the 3d regiment of Artillery while he was officer of the day." found
                            Guilty of the charge exhibited against him in the instance of not saluting Captain Jackson on the Brigade Parade when he
                            was officer of the day and Lieutenant Bliss of the guard being a breach of part of Article 5th Section 18th of the rules
                            and Articles of War and do Sentence him to be reprimanded in general orders.
                        The Commander in Chief approves the sentence.
                        He should not have thought Lieutenant Bliss censurable in so high a degree had he omitted to salute the
                            officer of the day because he doubted the propriety of the measure; but as it appears from the proceedings that the
                            refusal arose from a personal pique to Captain Jackson the General finds himself obliged to express his disapprobation of
                            his Conduct upon that occasion.
                        Lieutenant Bliss is released from his Arrest.
                        Agreeable to the ordinance for the Appointment of the Regimental Staff the following Gentlemen of the 5th
                            Massachusetts regiment are to be obeyed and respected in the respective lines hereafter mentioned vizt.
                        Lieutenant Henry Marble Adjutant from the first day of February last vice Lieutenant Smith resigned.
                        Lieutenant Park Holland Paymaster from the 25th of April last vice Captain Lieutenant Stone promoted.
                        Lieutenant Ivory Holland Quartermaster from the 25th of April last vice Lieutenant Park Holland appointed
                            Paymaster.
                    